Citation Nr: 0608578	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, as 
due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from July 1970 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision.  In February 
2005, a video conference hearing was held before the 
undersigned and a copy of the transcript has been associated 
with the claims folder.  The appeal is now before the Board 
for final appellate consideration.


FINDING OF FACT

The veteran had service in Vietnam during the applicable time 
period and is currently diagnosed as having diabetes 
mellitus.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, as 
due to herbicide exposure, have been met.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the appellant's claim.  This is so because the Board is 
taking action favorable to the appellant on the issue in 
appellate status and a decision at this point poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, diabetes mellitus shall be 
service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).  A 
veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 U.S.C.A. 
§ 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(iii).  

VA and private medical records show current diagnosis of and 
treatment for diabetes mellitus.  According to his DD Form 
214, the veteran was awarded various medals including the 
Vietnam Campaign Medal with Device and Vietnam Service Medal 
with two bronze stars.  While the National Personnel Records 
Center (NPRC) found that the veteran had service in the 
official waters in the Republic of Vietnam from May 1, 1971 
to August 10, 1971, it was unable to determine whether or not 
the veteran had in-country service in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In support of his contention that he 
served in-country, the veteran submitted a copy of his 
Military Assistance Command, Vietnam (MAC-V) card and copies 
of photographs purportedly showing him on land in Vietnam.  
Furthermore, he testified that he was in-country for several 
weeks in Danang and Saigon when he initially arrived in 
Vietnam, as well as every Saturday morning during the three 
month period indicated above.  Resolving doubt in the 
veteran's favor, the Board finds this evidence sufficient to 
find that the veteran had service in Vietnam for purposes of 
the presumption. Id.   

As the veteran is presumed to have been exposed to herbicides 
and he has a current diagnosis for diabetes mellitus, he has 
met the requirements for service connection under 38 C.F.R. § 
3.309(e).  Therefore, the claim for service connection for 
diabetes mellitus, as due to herbicide exposure, is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for diabetes mellitus, as due to herbicide 
exposure, is granted.  



____________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


